Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page11ofof88
Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page22ofof88
Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page33ofof88
Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page44ofof88
Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page55ofof88
Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page66ofof88
Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page77ofof88
Case
 Case1:21-cr-00024-MHC
      2:17-cr-01280-SMB Document
                         Document1-1
                                  3 Filed
                                     Filed09/27/17
                                           01/19/21 Page
                                                     Page88ofof88
